Citation Nr: 0126793	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  97-33 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for instability of the 
left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Winston-Salem, North Carolina, which denied service 
connection for bilateral ankle disabilities.  He was also 
denied increased ratings for osteoarthritis of the right knee 
and instability of the left knee.  He responded with a July 
1997 notice of disagreement, and was afforded an October 1997 
notice of disagreement, and responded with a December 1997 VA 
Form 9, perfecting his appeal.  Jurisdiction over the 
veteran's claims folder has been transferred to the 
Montgomery, Alabama RO.

The veteran's appeal was first presented to the Board in 
April 2001, at which time it was remanded for a personal 
hearing.  Such a hearing was afforded the veteran in August 
2001.  The appeal has now been returned to the Board.  


REMAND

At his hearing before the undersigned in August 2001, the 
veteran testified that he had received treatment for his 
knees and ankles at the VA Medical Center in Durham, North 
Carolina as recently as July 2000.  The claims folder 
contains no outpatient treatment records for the period 
subsequent to June 1998.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
requires VA to obtain relevant VA treatment records.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).

The veteran's testimony suggests that he received relevant 
treatment since his last VA examination in September 1999.  
Thus that examiner did not have an opportunity to consider 
the entire history of the veteran's disability.  The examiner 
did not report whether there was functional impairment on 
motion of the left knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).

As part of its duty to assist veterans in the development of 
their claims, the VA must provide a medical examination, to 
include a medical opinion statement, when there is competent 
evidence of a current disability, evidence the disability may 
be related to service, and the evidence is insufficient to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  
In this case the veteran has a current diagnosis of arthritis 
in both ankles.  The veteran has testified that medical 
professionals have related the ankle disabilities to the 
service connected knee disabilities.  Therefore, a medical 
examination must be afforded the veteran in the present case 
in order to determine if his bilateral ankle disabilities are 
due to or the result of his service-connected bilateral knee 
disabilities.  

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The RO should take all necessary 
steps to obtain copies of all pertinent 
records not already contained in the 
claims folder, including all records of 
the veteran's treatment at the VA Medical 
Center, Durham North Carolina.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a) (2000); 38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001)

2.  The veteran should be afforded an 
examination to assess the current 
severity of his service connected knee 
disabilities.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should note 
such review in the examination report.  
The examiner should comment on whether 
there is recurrent subluxation or lateral 
instability of either knee.  If 
subluxation or lateral instability is 
present, the examiner should express an 
opinion as to whether such subluxation or 
lateral instability is mild, moderate, or 
severe.  

The examiner should report the range of 
motion for both knees in degrees.

The examiner should determine whether the 
knee disabilities are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  The veteran should be afforded an 
examination to evaluate his claimed 
bilateral ankle disabilities.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
note such review in the examination 
report.  All necessary tests should be 
accomplished.  The examiner should 
evaluate each of the ankle disabilities 
for which the veteran claims service 
connection, and determine if a current 
ankle disability exists .  For each ankle 
disability noted by the examiner, should 
opine as to whether it is at least as 
likely as not that such disability is due 
to or the result of the veteran's 
service-connected bilateral knee 
disabilities.  If any current ankle 
disability is not originally due to or 
the result of a service-connected knee 
disability, the examiner should state 
whether the ankle disability is 
permanently worsened by the service-
connected knee disability to any degree.  
The medical basis for all opinions 
expressed should be indicated.  

4.  After completion of all requested 
development, and any additional 
development and/notification action 
indicated, the RO should again consider 
the veteran's claims for service 
connection for bilateral ankle 
disabilities.  The RO must provide full 
reasons and basis for its determinations.  
If the benefits sought on appeal continue 
to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examinations requested in this 
remand are deemed necessary to evaluate his claim and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



